DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 09/07/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/20/2021 have been fully considered but they are not persuasive. See modified rejections cite below as amended.  
Applicant’s amendment generally incorporates the pulling force through the nozzle as being larger than the force used to rupture the perforated portion of the strip of articles thereby allowing for separation of removed articles from the dispenser. The primary reference of Price discloses in Para. [0085] the frictional drag force experienced by articles during removal through a nozzle can be adjusted.  The teaching in the Price disclosure are incorporated in the rejections below.
The applicant amended the limitations to include the nozzle assembly as comprising an elastomeric material and the nozzle assembly comprising an expandable elastomeric nozzle. A elastomeric material is an expandable rubber like material which tends to retain its shape after expanding. Therefore, a nozzle comprising a rubber material is an elastomeric material.  

Applicant further argues “As described in the specification, the elastomeric material “resists flexion or expansion about the head 12 of the cutlery utensil 10.” Paragraph [0155]…the nozzle is configured such that a pulling force required to pull one of the cutlery packets through the elastomeric material of the nozzle is greater than a tensile force required to separate adjacent cutlery packets.”  In view of the Examiner, the dispensing mechanism as recited by the claims is exactly how the mechanism of Prices is configured to dispense articles, with the exception that the nozzle of Price is not comprised of an elastomeric material.  The Examiner refers to paragraph [0085] of Prices, wherein a plurality of articles are configured to be dispensed, separated and the following article retained in partial dispensing position. The nozzle assembly 90 comprising a flexible panel material, allowing articles to be pulled from the interior of the housing to be dispensed through the exit of the nozzle. As the article packet is pulled through the exit mechanism 84, the exit slots 92 causes a larger portion of the flaps to be deformed upwards and a larger portion width of the flaps bear against the articles being pulled (Figure 1).  The deformed portions of the flaps and the accompanied larger and larger portion of the widths of the flaps (as the pulled article’s diameter changes) that bear against the articles being pulled through the flexible nozzle “resists flexion or expansion,” because of the inclination of the nozzle flaps to revert back to the non-stressed positon as shown in Figure 2.  The action of expanding the opening in the nozzle caused the flexible material of the nozzle to resist expansion therefore imparting a gradually increasing resisting force on the pulled articles based on the diameter of the nozzle opening size.  As the article is pulled through the nozzle, the flexible material resists further expansion and the physical contact of the flaps surface against the pulled article creates frictional drag on the pulled packet.  In operation, as a user pulls the article out of the dispenser the pulling force is larger than the force that can be imparted by the deformation and expansion of the nozzle, resulting in the articles being pulled out of the nozzle. However, as the second following article enters through the nozzle opening the resisting force imparted on the pulled article is greater than a force required separate the perforated portion of the wrapped article thereby the nozzle imparts a resistance force that ruptures the perforated portion of the articles web.  Thus, a pulling force required to pull the second cutlery packet completely through the material of the nozzle assembly is greater than a tensile force required to separate the first cutlery packet from the second cutlery packet.  In view of the Examiner, the force imparted on the pulled articles are the result of a flexible nozzle resisting flexion or expansion.

Furthermore, in response to applicant's argument that Price is designed as a “friction-enhancing mechanism,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

In response to applicant's argument that the secondary reference of Koller teaches of holding handles of an adjacent bag in place such that it is “easy” for the user to tear the leading bag, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The reference of Koller modifies Price in that the material of the nozzle can be comprised of an elastomeric material.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The ability of the elastomeric material to resist flexion or expansion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

It is suggested the applicant differentiate the claimed limitations form the prior art by including positively recited structural elements that differ and produce the claimed effect instead of claiming the effect which can be a the result of many different mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,5,6,8-14 and 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2006/0074390 A1) in view of Inaba (JP408011934 A).

Referring to claim 1.  Price discloses a method for dispensing wrapped articles (98; Figure 14), the method comprising:
providing an article dispenser (80; Figure 1) comprising a nozzle assembly (90) and a wrapped article band (106; Figure 16), wherein the wrapped article band (106; Figure 16) comprises a plurality of article packets (28;100; Figure 11 and 16) separably connected (connection 34) to one another in a serial manner (see serial configuration; Figure 16) by a zone of weakness (34; Figure 14); and

dispensing the article packets (100) through the nozzle assembly (90; as shown in Figure 3);
wherein dispensing the plurality of article packets (28;100; Figure 11 and 16) through the nozzle assembly (90) comprises pulling a first cutlery packet (as seen in Figure 1) through the nozzle assembly (90) and a second cutlery packet partially through the nozzle assembly (see Figure 3); and
wherein a pulling force required to pull the second cutlery packet (front portion of the articles 58; Figure 3) completely through the flexible nozzle assembly (90) via flexion (the nozzle assembly expands flexing about the passing articles and resists the passing of the articles) is greater than a tensile force required to separate the first cutlery packet from the second cutlery packet (exiting packets are separated while exiting the nozzle; Para. [0085]).

Price does not disclose the articles to be dispensed as being usable cutlery.

Inaba discloses a method for packaging for food utensils (Figure 7) wherein articles to be dispensed are individually wrapped cutlery in the form of a separable band and wherein the cutlery utensil comprises a larger width head and a smaller width handle (see dimension of article 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price to have included the articles to be dispensed as being individually wrapped cutlery in the form of a separable band as taught by Inaba because wrapped cutlery would provide a utensil to a user in an improved sanitary condition. 

Prices discloses the nozzle assembly as a flexible panel member (Para. [0080]).  Prices in view of Inaba do not specifically disclose wherein the nozzle assembly comprises an elastomeric material.
Koller discloses a bag dispensing apparatus (1; Figure 1) wherein the nozzle assembly (10; figure 5) comprises an elastomeric material (flexible material such as rubber or synthetic; Col. 4 line 16; rubber is an elastomeric material) and wherein the articles are pulled completely through the elastomeric material of the nozzle.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba to have included the nozzle assembly of Price as comprises an elastomeric material as taught by Koller because an elastomeric material nozzle would return to its original shape after being deformed by the articles passing through the nozzle thus assuring same frictional properties are retained as each of the articles are passed through the nozzle.

Referring to claim 2.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein dispensing the cutlery packets (100; Figure 16) through the nozzle assembly (90; as shown in Figure 3) comprises dispensing the cutlery packets (100; Figure 16) one at a time through the nozzle assembly (100; see Figure 3).

Referring to claims 5 and 19.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein pulling the second cutlery packet (see second article 20 partially exiting the nozzle assembly; Figure 3) partially through the nozzle assembly (90) comprises pulling the second cutlery packet by pulling the first cutlery packet (first article 20 is separable connected to the second article 20; Figure 3).

Referring to claims 6 and 8.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein pulling the second cutlery packet (second article 20 partially exiting the nozzle assembly; Figure 3) partially through the nozzle assembly (90) separates the first cutlery packet from the second cutlery packet (see abstract lines 13-18).

Referring to claim 10.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein the first cutlery packet (20; Figure 3) and the second cutlery packet (second packet connected to 20; Figure 3) are separably connected to one another by a zone of weakness (34; Figure 1), and wherein a pulling force required to pull the second cutlery packet completely through the nozzle assembly is greater than a tensile force required to separate the first cutlery packet from the second cutlery packet (the pulling force required to pull the second article out of the nozzle assembly is larger than the force require to separate the articles, as shown by Price, hence the first article separates form the partially exiting second article).

Referring to claim 9.  Inaba discloses a method for packaging for food utensils (Figure 7) wherein articles to be dispensed are individually wrapped cutlery in the form of a separable band),
wherein each cutlery packet (1; Figure 7) comprises a pouch and a cutlery utensil disposed within the pouch (see Figures 7).

Referring to claim 11.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein the nozzle (90; Figure 2) defines an orifice (84) extending therethrough, and wherein pulling the cutlery packets (20; Figure 3) through the nozzle (90) comprises expanding the orifice (slots 92 expand to dispense articles 20; Figure 1).

Referring to claims 12 and 20.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein each cutlery packet comprises a pouch (1; Figure 7; Inaba) and a cutlery utensil (8; Figure 7; Inaba) disposed within the pouch, and wherein a natural state dimension of the orifice (see opening size in rest position; Figure 2; Price) is less than a maximum width of the cutlery utensil (opening size in Figure 3; Price).

Referring to claim 13.  Price discloses a method for dispensing wrapped articles (98; Figure 14), wherein the plurality of article packets (28;100; Figure 14,16) comprises a head (front portion of 28) and a handle (rear portion of 28), and wherein the natural state dimension of the orifice (opening size as shown in Figure 2) is less than a maximum width of the cutlery utensil (opening size of as shown in Figure 1).

Referring to claim 14.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein the cutlery utensil further comprises a neck positioned between the head and the handle, and wherein the natural state dimension of the orifice is greater than a maximum width of the neck (the orifice size will follow the size of the article being pulled through the opening of the nozzle 90).

Referring to claim 18.  Price discloses a method for dispensing wrapped articles (98; Figure 14), the method comprising:
providing an article dispenser (80; Figure 1) comprising a nozzle assembly (90) and a wrapped article band (106; Figure 16), wherein the wrapped article band (106; Figure 16) wherein the nozzle assembly (90) comprises an expandable flexible (Para. [0080]) nozzle (nozzle 90 expands when pass articles through the orifice) defining an orifice (84; Figure 1) extending therethrough, wherein the wrapped article band (100; Figure 16) comprises a plurality of article packets (100; Figure 16) separably connected (connection 34) to one another in a serial manner (see serial configuration; Figure 16) by a zone of weakness (34; Figure 14); wherein the plurality of article packets (28;100; Figure 14,16) comprises a head (front portion of 28) and a handle (rear portion of 28); and
wherein the plurality of articles packets (100; Figure 16) comprises a first article packet (packet 20; Figure 3) and a second article packet (packet 20 partially exiting the dispenser; Figure 3); 
expanding the orifice (by pulling an article through the orifice) by pulling (by means of attachment member 34; Figure 7) the first cutlery packet through the orifice (84); and
wherein a pulling force required to pull the head of the second cutlery packet (front portion of the articles 58; Figure 3) completely through the nozzle assembly (90) via flexion (the nozzle assembly expands flexing about the passing articles and resists the passing of the articles) is greater than a tensile force required to separate the first cutlery packet from the second cutlery packet (exiting packets are separated while exiting the nozzle; Para. [0085]).

Price does not disclose the articles to be dispensed as being usable cutlery.

Inaba discloses a method for packaging for food utensils (Figure 7) wherein articles to be dispensed are individually wrapped cutlery in the form of a separable band and wherein the cutlery utensil comprises a larger width head and a smaller width handle (see dimension of article 3).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price to have included the articles to be dispensed as being individually wrapped cutlery in the form of a separable band as taught by Inaba because wrapped cutlery would provide a utensil to a user in an improved sanitary condition. 
Prices discloses the nozzle assembly as a flexible panel member (Para. [0080]).  Prices in view of Inaba do not disclose wherein the nozzle assembly comprises an expandable elastomeric nozzle.
Koller discloses a bag dispensing apparatus (1; Figure 1) wherein the nozzle assembly (10) comprises an elastomeric material (flexible material such as rubber or synthetic; Col. 4 line 16; rubber is an elastomeric material) and wherein the articles are pulled completely through the orifice of the expandable elastomeric nozzle.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba to have included the nozzle assembly of Price as comprises an expandable elastomeric nozzle as taught by Koller because an expandable elastomeric nozzle would return to its original shape after being deformed by the articles passing through the nozzle thus assuring same frictional properties are retained as each of the articles are passed through the nozzle.

Referring to claims 21, 23, 24 and 26.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein the pulling force required to pull the head of the second cutlery packet (front portion of the articles 58; Figure 3) completely through the nozzle assembly (90) is at larger than the tensile force required to separate the first cutlery packet from the second cutlery packet (tensile force required to separate member 34; Para. [0085]).

Price in view of Inaba do not specifically disclose the force required to pull the head of the second cutlery packet completely through the nozzle assembly is at least double the tensile force required to separate the first cutlery packet from the second cutlery packet.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the teachings of Price in view of Inaba to have modified the pulling force required to pull the head of cutlery packet through the nozzle assembly as being at least double the tensile force required to separate the first cutlery packet the second cutlery packet because doubling the tensile force would assure a first article is separated before a second article is fully removed from the dispenser thus only allowing a single articles dispensing per each actuation.

Referring to claims 22 and 25.  Price discloses a method for dispensing wrapped articles (98; Figure 14), 
wherein the tensile force (pulling force by a user on articles 58; Figure 3) is applied to the zone of weakness (34; Figure 8) between the first cutlery packet and the second cutlery packet as the nozzle assembly (90) resists flexion (resists further expanding thus resulting in the frictional drag experienced by the articles; Para. [0085] about the head of the second cutlery packet (front portion of articles 58).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Additionaly, see Gordon (US20010/0264159 A1) wherein Gordon discloses a wipe dispenser wherein a nozzle is configured to provide a tensile force for separating individual sheets and furthermore, wherein a specific configuration of the perforation type on the band of sheet can modify the tensile force required for separating individual sheets such that a head portion of the sheet requires a pulling force greater than the tensile force required to tear the perforations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651